DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 14/046,166 filed on November 3, 2021. Claims 2, 4, 6-14, 16, 19-22, 30, 32 and 35-37 are cancelled. Claims 1, 5, 15 and 18 are currently amended. New claims 38-40 are added. Claims 1, 3, 5, 15, 17, 18, 23-29, 31, 33, 34 and 38-40 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2021, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
The cancellation of Claim 35 has overcome the objection to the claims for minor informalities set forth in the Final Office Action mailed May 16 2019. New objections for minor informalities, necessitated by the amendment, are set forth in this Office Action.

The amendment to Claim 15 has overcome the rejection of Claims 15, 17, 18, 26-28, 31 and 34 under 35 U.S.C. 112(a) as failing to comply with the written description requirement set forth in the Non-Final Office Action mailed May 16, 2019. The rejection of Claims 15, 17, 18, 26-28, 31 and 34 under 35 U.S.C. 112(a) is hereby withdrawn.

The arguments with respect to the rejection of Claims 1, 3, 5, 15, 17, 18, 23-29, 31 and 33-37 under 35 U.S.C. 103 have been fully considered by the Examiner but are moot in view of the new grounds of rejection under 35 U.S.C. 103 set forth in this Office Action.	

Claim Objections
The claims are objected to because of the following informalities:
regarding Claim 38, the term “the first” recited in line 9 should be “the first data”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1, 3, 5, 15, 17, 18, 23, 28, 29, 31, 33, 34 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over May et al., Pub. No. GB 2423219 A, hereby “May”, in view of Plamondon et al., Pub. No. US 2007/0206497 A1, hereby “Plamondon”.

Regarding Claim 1, May discloses “A method (May page 1, lines 7-10: a method for providing a service between a server and an end client) comprising:
receiving, by an artificial application client of a gateway device, first data of a communications service associated with  an application server, wherein the artificial application client is configured to emulate an application client of a user device (May figs. 1 and 2, page 14, lines 12-27 and page 15, line 26 through page 17, line 8: network proxy client 113 receives data of the streaming audio service from server 101, the network proxy client comprising service proxy client 201 which interfaces with the server);
sending, by an artificial application server associated with the gateway device, the first data to the application client of the user device, wherein the artificial application server is configured to emulate the application server (May figs. 1 and 2 and page 14, lines 12-27 and page 15, line 26 through page 17, line 8: network proxy client 113 further comprises a service proxy server 203 which interfaces with end client 103 to provide the end client with the streaming audio service received from server 101);
(May fig. 3, page 8, lines 1-12, page 18, line 19 through page 19, line 5 and page 20, line 4 through page 21 line 16: network proxy client 113 determines that a measurement of a characteristic of the wireless link is above a given threshold, i.e., does not satisfy the threshold)”. 
However, while May discloses that the application data may comprise data of a streaming service, such as a streaming video and/or audio service (May page 10, lines 11-18), and further discloses that the server may be controlled by the network proxy client to provide the data at different encoding bit rates based on the measurement of the characteristic of the wireless link (May page 21, line 24 through page 22, line 4), May does not explicitly disclose “sending, by the artificial application server based on the quality parameter not satisfying the threshold, a plurality of copies of the first data to the application client of the user device to satisfy the threshold, wherein sending the plurality of copies of the first data indicates to the application server that the threshold is satisfied.”
	In the same field of endeavor, Plamondon discloses “sending, by the artificial application server, a plurality of copies of the first data to the application client of the user device to satisfy the threshold, wherein sending the plurality of copies of the first data indicates to the application server that the threshold is satisfied (Plamondon fig. 8B and paragraphs 139, 143 and 237-238: in response to determining that the packet loss rate of a connection between appliance 200 and client 102 exceeds a threshold, appliance 200 retransmits each packet a predetermined number of times, i.e., sends a plurality of copies of the first data, wherein the retransmitting prevents server 106 from decreasing its rate of data transmission to the client 102 - while not explicitly stated, it is understood that the retransmission of the packets by appliance 200 to client 102 necessarily indicates to the server that the packet loss rate is within a maximum threshold, i.e., the threshold is satisfied, since server 106 is prevented from decreasing its rate of data transmission).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of May to have the network proxy perform local retransmission of packets across the wireless link to the end client when a packet loss rate is determined to be above a threshold as taught by Plamondon. One of ordinary skill in the art would have been motivated to combine having the network proxy perform local retransmission of packets across the wireless link to the end client when a packet loss rate is determined to be above a threshold to prevent the server from lowering the encoding bit rate (Plamondon paragraph 143).

Regarding Claim 3, the combination of May and Plamondon discloses all of the limitations of Claim 1.
	Additionally, May discloses “wherein the gateway device is included in a local area network (May fig. 1, page 13, lines 10-31 and page 29, lines 19-26: wireless link 111 may be part of an 802.11 wireless network, i.e., a wireless LAN).”

Regarding Claim 5, the combination of May and Plamondon discloses all of the limitations of Claim 1.
	Additionally, Plamondon discloses “wherein the quality parameter comprises one or more of packet loss, latency, or available bandwidth (Plamondon fig. 8B and paragraphs 139, 143 and 237: the observed parameter is packet loss rate associated with the connection).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of May to have the network proxy perform local retransmission of packets across the wireless link to the end client when a packet loss rate is determined to be above a threshold as taught by Plamondon for the reasons set forth in the rejection of Claim 1.

Regarding Claim 15, May discloses “A system (May page 1, lines 7-10: a system for providing a service between a server and an end client) comprising:
a user device comprising an application client, wherein the user device is associated with a first network that is external to a second network (May fig. 1 and page 13, line 26 through page 14, line 10: user equipment 109 comprising end client 103, the user equipment residing in a wireless network comprising wireless link 111);
an application server associated with the second network and configured to transmit data of a communications service (May fig. 1, page 13, lines 15-24 and page 14, lines 4-5: server 101 provides a streaming audio service and is connected to core network 105);
a gateway device communicatively coupled to the application server and the user device, the gateway device  comprising an artificial application server configured to emulate the application server and further comprising an artificial application client configured to emulate the application client of the user device (May figs. 1 and 2 and page 14, lines 12-27 and page 15, line 26 through page 17, line 8: network proxy client 113 comprising a service proxy client 201 which interfaces with server 101 and service proxy server 203 which interfaces with end client 103 to provide the end client with the streaming audio service received from server 101), wherein the gateway device is configured to:
	receive, by the artificial application client, first data of the communications service associated with the application server (May figs. 1 and 2, page 14, lines 12-27 and page 15, line 26 through page 17, line 8: service proxy client 201 of network proxy client 113 receives data of the streaming audio service from server 101),
send, by the artificial application server, the first data to the application client of the user device (May figs. 1 and 2, page 14, lines 12-27 and page 15, line 26 through page 17, line 8: service proxy server 203 of network proxy client 113 forwards the data of the streaming audio service to end client 103);
determine that a quality parameter representative of the sending of the first data by the artificial application server to the application client of the user device does not satisfy a threshold (May fig. 3, page 8, lines 1-12, page 18, line 19 through page 19, line 5 and page 20, line 4 through page 21 line 16: network proxy client 113 determines that a measurement of a characteristic of the wireless link is above a given threshold, i.e., does not satisfy the threshold)”. 
However, while May discloses that the application data may comprise data of a streaming service, such as a streaming video and/or audio service (May page 10, lines 11-18), and further discloses that the server may be controlled by the network proxy client to provide the data at different encoding bit rates based on the measurement of the characteristic of the wireless link (May page 21, line 24 through page 22, line 4), May does not explicitly disclose “send, by the artificial application server, a plurality of copies of the first data to the application client of the user device to satisfy the threshold, 
	In the same field of endeavor, Plamondon discloses “send, by the artificial application server, a plurality of copies of the first data to the application client of the user device to satisfy the threshold, wherein sending the plurality of copies of the first data indicates to the application server that the threshold is satisfied (Plamondon fig. 8B and paragraphs 139, 143 and 237-238: in response to determining that the packet loss rate of a connection between appliance 200 and client 102 exceeds a threshold, appliance 200 retransmits each packet a predetermined number of times, i.e., sends a plurality of copies of the first data, wherein the retransmitting prevents server 106 from decreasing its rate of data transmission to the client 102 - while not explicitly stated, it is understood that the retransmission of the packets by appliance 200 to client 102 necessarily indicates to the server that the packet loss rate is within a maximum threshold, i.e., the threshold is satisfied, since server 106 is prevented from decreasing its rate of data transmission).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of May to have the network proxy perform local retransmission of packets across the wireless link to the end client when a packet loss rate is determined to be above a threshold as taught by Plamondon. One of ordinary skill in the art would have been motivated to combine having the network proxy perform local retransmission of packets across the wireless link to the end client when a packet loss rate is determined to be above a threshold to prevent the server from lowering the encoding bit rate (Plamondon paragraph 143).

Regarding Claim 17, the combination of May and Plamondon discloses all of the limitations of Claim 15.
	Additionally, May discloses “wherein the first network comprises a local area network and the second network comprises a wide area network (May fig. 1, page 13, lines 10-31 and page 29, lines 19-26: wireless link 111 may be part of an 802.11 wireless network, i.e., a wireless LAN, and core network 105 may comprise parts of the Internet, i.e., a WAN).”

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 5.

Regarding Claim 23, the combination of May and Plamondon discloses all of the limitations of Claim 1.
	Additionally, May discloses “wherein the gateway device manages a wireless network (May fig. 1, page 13, lines 10-31, page 14, lines 23-27 and page 29, lines 19-26: network proxy client 113 is comprised within base station 107, which may be an access point for a 802.11 wireless LAN).”

Insofar as it recites similar claim elements, Claim 28 is rejected for substantially the same reasons presented above with respect to Claim 23.

Regarding Claim 29, the combination of May and Plamondon discloses all of the limitations of Claim 1.
May discloses “wherein the threshold comprises a threshold for maintaining a first service level of the communication service, and wherein the quality parameter not satisfying the threshold indicates that subsequent data should be received at a second service level (May page 20, line 19 through page 22, line 4: “Hence, as a specific example, the server may comprise a first encoding setting for source encoding an audio signal at 128 kbps and a second encoding setting for source encoding the audio signal at 64 kbps. The network proxy client 113 may control the use of one or the other encoding setting in response to the buffer loading of the wireless buffer. Thus, when the buffer loading increases above the first threshold due to adverse propagation conditions, the network proxy client 113 switches the encoding rate to 64 kbps.”).”

Insofar as it recites similar claim elements, Claim 31 is rejected for substantially the same reasons presented above with respect to Claim 29.

Regarding Claim 33, the combination of May and Plamondon discloses all of the limitations of Claim 29.
	Additionally, May discloses “wherein the second service level is a lower quality level than the first service level (May page 20, line 19 through page 22, line 4: “Hence, as a specific example, the server may comprise a first encoding setting for source encoding an audio signal at 128 kbps and a second encoding setting for source encoding the audio signal at 64 kbps. The network proxy client 113 may control the use of one or the other encoding setting in response to the buffer loading of the wireless buffer. Thus, when the buffer loading increases above the first threshold due to adverse propagation conditions, the network proxy client 113 switches the encoding rate to 64 kbps.”).”

Insofar as it recites similar claim elements, Claim 34 is rejected for substantially the same reasons presented above with respect to Claim 33.

Insofar as it recites similar claim elements, Claim 38 is rejected for substantially the same reasons presented above with respect to Claim 15.
Additionally, Plamondon discloses “A non-transitory computer-readable medium storing processor-executable instructions... (Plamondon fig. 1D and paragraphs 64-66: main memory unit 122 comprising instructions executable by CPU 101).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to implement the method of May as computer-readable instructions embodied on a computer-readable storage medium as taught by Plamondon. One of ordinary skill in the art would have been motivated to combine computer-readable instructions embodied on a computer-readable storage medium to enable implementation of the method of May by a general purpose computer system.

Insofar as it recites similar claim elements, Claim 39 is rejected for substantially the same reasons presented above with respect to Claim 29.

Insofar as it recites similar claim elements, Claim 40 is rejected for substantially the same reasons presented above with respect to Claim 33.

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of May and Plamondon and in view of Thielman et al., Pub. No. US 2008/0267069 A1, hereby “Thielman”.

Regarding Claim 24, the combination of May and Plamondon discloses all of the limitations of Claim 1.
However, while May discloses that the streaming service provided by the server may be an IP-based streaming video service (May page 13, lines 10-24), the combination of May and Plamondon does not explicitly disclose “wherein the communications service is an Internet Protocol-based video communications service.”
	In the same field of endeavor, Thielman discloses “wherein the communications service is an Internet Protocol-based video communications service (Thielman paragraphs 11 and 18-25: the video data is provided as part of a video conference application)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of May, as modified by Plamondon, to provide a video conferencing application using the server for consumption by the user equipment as taught by Thielman because doing so constitutes a simple substitution of one known element (a video conferencing application) for another (a streaming video application) to obtain predictable results (a server providing a video conferencing application for consumption by a user device). See KSR Int'l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).

Regarding Claim 25, the combination of May and Plamondon discloses all of the limitations of Claim 29.
However, while May discloses that the application data may comprise data of a streaming service, such as a streaming video and/or audio service (May page 10, lines 11-18), and further discloses that the server may be controlled by the network proxy client to provide the data at different encoding bit rates based on the measurement of the characteristic of the wireless link (May page 21, line 24 through page 22, line 4), the combination of May and Plamondon does not explicitly disclose “wherein the first service level comprises a high definition service level, and wherein the second service level comprises a standard definition service level.”
In the same field of endeavor, Thielman discloses “wherein the first service level comprises a high definition service level, and wherein the second service level comprises a standard definition service level (Thielman paragraphs 22-34: the performance level of the video being output may comprise HD resolution video, and the measured latency of the network may satisfy the latency threshold for the performance level comprising SD resolution video).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of May, as modified by Plamondon, to provide the video service at a high definition service level or a standard definition service level based on the performance data of the network connection as taught by Thielman. One of ordinary skill in the art would have been motivated to combine providing the video service at a high definition service level or a standard definition service level based on the performance data of the network connection to offer the best possible video quality (Thielman paragraphs 12 and 34-35).

Insofar as it recites similar claim elements, Claim 26 is rejected for substantially the same reasons presented above with respect to Claim 24.

Insofar as it recites similar claim elements, Claim 27 is rejected for substantially the same reasons presented above with respect to Claim 25.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449